Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, there appears to be missing word(s).
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 11, 12, & 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Copeland et al 2014/0256213.
	Copeland shows a toy, which includes a body, with a chamber, which can be squeezed and deformed to change the volume and air pressure; a sensor 40, 46 to detect pressure change; and a circuit 42 to respond to the pressure change and output a signal. The signal may generate sound and lights through a speaker and output device 3, mounted in an opening (paragraph 0022). Note there is a housing module 42 which may include an air flow sensor 46, speaker 53, and circuit 54. The sensor can detect different rates of pressure change, and output different audio in response to different pressures (paragraphs 0034-0038). With regard to claim 9, the module is mounted to an interior of the chamber. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al in view of Goldman et al 5,816,885.
	Copeland discloses that the toy may output sound in response to changes in pressure, but it is not clear what is the nature of the sounds. A memory feature to allow the user to record and play speech would increase the play value. For example, Goldman shows a toy which can output sounds in response to pressure changes, and which includes a memory to allow the user to record sounds including speech (column 5, line 18 to column 6, line 14). This memory with speech would be an obvious addition to the toy of Copeland. Copeland also discloses that the sound may be bodily function (paragraph 0047, 0048). 

Claim(s) 5, 8, 10, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al in view of Sutton 2019/0176046.
	With regard to claims 5 and 13, Copeland shows the toy with a speaker at a second opening, but the air flow sensor is internal so only responds to internal pressure changes. It would increase the play value to respond to external air flow. For example, Sutton shows a toy which includes a sound generator, and an air flow sensor at a first opening which activates the sound output (figure 9, paragraph 0035). This air flow sensor at an opening would be an obvious addition to the toy shown by Copeland.
	With regard to claims 8 and 10, Copeland shows the sound generating module 42 mounted internal the toy. It may be desired to be able to access the module, for example for servicing or adjustment. For example, Sutton shows that a toy may include a sound module 70, which can be accessed through an opening 98 (figure 4). This opening to access the module would be an obvious addition to the toy of Copeland. 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







 /JOHN A RICCI/ Primary Examiner, Art Unit 3711